SEPARATION AGREEMENT AND RELEASE OF CLAIMS


THIS AGREEMENT is made and entered into by and between NexCen Brands, Inc. (the
“Company”) and Sue J. Nam (the “Executive”).
 
All capitalized terms used herein unless otherwise defined in this Agreement
shall have the meaning assigned to them in the Employment Agreement (as defined
below).
 
WHEREAS, the Company and Executive entered into an employment agreement made as
of August 29, 2007, Amendment No. 1 to the employment agreement as of June 30,
2008, Amendment No. 2  as of September 26, 2008 and Amendment No. 3 as of June
30, 2009   (collectively, with any exhibits attached thereto, the “Employment
Agreement”);
 
WHEREAS, on July 30, 2010 the Company completed the sale of substantially all of
its assets under the Acquisition Agreement, dated May 13, 2010, by and between
the Company and Global Franchise Group, LLC (the “Sales Transaction”);


WHEREAS, effective as of August 17, 2010 (“Termination Date”), Executive will be
terminated by the Company without Cause based upon a Change in Control, and
Executive will cease to hold any position as an officer of the Company or any
Subsidiary;


WHEREAS, Executive desires to receive separation pay and benefits, and the
Company is willing to provide separation pay and benefits on the condition that
Executive enters into this Agreement.
 
THEREFORE, in consideration of the mutual agreements and promises set forth
within this Agreement, the receipt and sufficiency of which are hereby
acknowledged, the Company and Executive agree as follows:
 
1. 
Consideration

 
In consideration of Executive's agreements and promises set forth below, the
Company will provide to Executive the following separation payments in
accordance with the Employment Agreement:
 
 
a.
Base Salary, Bonus and Accrued Paid Time Off.   The Company shall pay to
Executive any unpaid Base Salary and Quarterly Bonus (prorated based upon the
number of days that the Executive is employed during the third calendar quarter
of 2010) through and including the Termination Date.

 
 
 

--------------------------------------------------------------------------------

 
 
Executive shall be paid all accrued but unused paid time off during the
Employment Period through and including the Termination Date.   The parties
acknowledge and agree that as of the Termination Date, Executive has accrued 13
days of paid time off.  The Company shall pay all amounts for such paid time
off, less deductions for federal and/or state income tax withholding, FICA and
any other deduction from wages required by law or regulation, by including such
net amount in a payroll payment to be made pursuant to the Company’s normal
payroll practices, following the Termination Date.
 
 
b.
Lump Sum Severance Payment.  The Company shall pay to Executive a Severance
Payment totaling Five Hundred Sixteen Thousand Dollars ($516,000.00) (less
standard statutory deductions for federal and state taxes and withholdings) in a
lump sum by including such net amount in a payroll payment immediately following
the Termination Date in accordance with the Company’s normal payroll practices.

 
 
c.
Continued Participation in Company’s Group Medical Plan.   Subject to
Executive’s timely election under the Consolidated Omnibus Budget Reconciliation
Act (“COBRA”), Executive shall continue to be eligible to participate in the
group medical plan of the Company or its successor sponsor on the same basis as
she previously participated, until the earlier of twelve months from the
Terminate Date or the date Executive is provided with health insurance coverage
by a successor employer.  Executive shall promptly inform the Company’s wind
down consultant XRoads Solutions Group, attention Dennis Simon, if and when she
is provided with health insurance coverage by a successor employer.

 
 
d.
Reimbursable Expenses.  The Company shall pay to Executive all reimbursable
expenses due and owing to the Executive through the Termination Date in
accordance with the Company’s expense reimbursement policy.  Executive agrees to
use best efforts to submit all expense reports no later than 30 days following
her Termination Date.

 
 
e.
Computer and Blackberry.  The Company agrees to allow Executive to retain the
computer equipment and the Blackberry device provided to her, at no cost to
her.  All data contained on the retained computer equipment and Blackberry
device shall be subject to the confidentiality provision of Section 1.5 of the
Employment Agreement.

 
 
f.
Stock Options. Executive shall be fully vested as of the Termination Date in her
outstanding Option Grants to purchase shares of the Company’s common stock.

 
 
 

--------------------------------------------------------------------------------

 
 
 
g.
Other Benefits.  Executive shall receive any vested benefits to which Executive
is entitled in accordance with the terms of any of the Company's employee
benefit plans or programs, including without limitation the Company's 401(k)
plan.

 
The terms of Paragraph 1 shall have no force if Executive revokes her acceptance
of this Agreement pursuant to Paragraph 11 (Special Provisions for Age
Discrimination).
 
2. 
No Further Payments

 
Except as provided for in Paragraph 1, Executive is not entitled to and will not
receive any further salary, wages, benefits, severance or separation payments
from the Company.
 
3. 
General Release

 
Executive on behalf of himself and her heirs, successors and assigns, in
consideration of the performance by the Company of its material obligations
under the Employment Agreement and this Agreement, do hereby release and forever
discharge as of the date hereof the Company, its Subsidiaries, its Affiliates,
each such Person’s respective successors and assigns and each of the foregoing
Persons’ respective present and former directors, officers, partners,
stockholders, members, managers, agents, representatives, employees (and each
such Person’s respective successors and assigns) (collectively, the “Released
Parties”) to the extent provided below.


 
a.
Executive understands that payments or benefits paid or granted to him under
this Agreement represent, in part, consideration for signing this Agreement and
are not salary, wages or benefits to which she was already entitled.  Executive
understands and agrees that she will not receive the payments and benefits
specified in Paragraph 1 of this Agreement unless she executes this Agreement
and does not revoke this Agreement within the time period permitted hereafter or
breach this Agreement.



 
b.
Executive knowingly and voluntarily releases and forever discharges the Company
and the other Released Parties from any and all claims, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date of this Agreement),
whether under the laws of the United States or another jurisdiction and whether
known or unknown, suspected or claimed against the Company or any of the
Released Parties which Executive, her spouse, or any of her heirs, executors,
administrators or assigns, have or may have, which arise out of or are connected
with her employment with, or her separation from, the Company (including, but
not limited to, any allegation, claim or violation, arising under: Title VII of
the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Civil Rights Act of 1866, as amended; the Worker Adjustment Retraining
and Notification Act; the Employee Retirement Income Security Act of 1974; any
applicable Executive Order Programs; the Fair Labor Standards Act; or their
state or local counterparts; or under any other federal, state or local civil or
human rights law, or under any other local, state, or federal law, regulation or
ordinance; or under any public policy, contract or tort, or under common law; or
arising under any policies, practices or procedures of the Company or any of the
Released Parties; or any claim for wrongful discharge, breach of contract,
infliction of emotional distress, or defamation; or any claim for costs, fees,
or other expenses, including attorneys’ fees incurred in these matters (all of
the foregoing collectively referred to herein as the “Claims”); provided,
however, that nothing contained in this Agreement shall apply to, or release the
Company from, (i) any obligation of the Company contained in the Employment
Agreement and this Agreement to be performed after the date hereof or (ii) any
vested or accrued benefits pursuant to any employee benefit plan, program or
policy of the Company.

 
 
 

--------------------------------------------------------------------------------

 
 
 
c.
Executive represents that she has made no assignment or transfer of any right,
claim, demand, cause of action, or other matter covered by Paragraph 3.b. above.



 
d.
Executive agrees that this Agreement does not waive or release any rights or
claims that she may have under the Age Discrimination in Employment Act of 1967
which arise after the date she executes this Agreement. Executive acknowledges
and agrees that her separation from employment with the Company in compliance
with the terms of the Employment Agreement and this Agreement shall not serve as
the basis for any claim or action (including, without limitation, any claim
under the Age Discrimination in Employment Act of 1967).



 
e.
In signing this Agreement, Executive acknowledges and intends that the Agreement
shall be effective as a bar to each and every one of the Claims hereinabove
mentioned or implied. Executive expressly consents that this General Release
shall be given full force and effect according to each and all of its express
terms and provisions, including those relating to unknown and unsuspected Claims
(notwithstanding any state statute that expressly limits the effectiveness of a
general release of unknown, unsuspected and unanticipated Claims), if any, as
well as those relating to any other Claims hereinabove mentioned or implied.
Executive acknowledges and agrees that this waiver is an essential and material
term of this Agreement and that without such waiver the Company would not have
agreed to the terms of the Agreement. Executive covenants that she shall not
directly or indirectly, commence, maintain or prosecute or sue any of the
Released Persons either affirmatively or by way of cross-complaint, indemnity
claim, defense or counterclaim or in any other manner or at all on any Claim
covered by this General Release. Executive further agrees that in the event she
should bring a Claim seeking damages against the Company, or in the event she
should seek to recover against the Company in any Claim brought by a
governmental agency on her behalf, this Agreement shall serve as a complete
defense to such Claims. Executive further agree that she is not aware of any
pending charge or complaint of the type described in Paragraph 3.b. as of the
execution of this Agreement.



4. 
No Admission of Liability

 
Executive agrees that neither this Agreement, nor the furnishing of the
consideration for this Agreement, shall be deemed or construed at any time to be
an admission by the Company, any Released Party or Executive of any improper or
unlawful conduct.
 
 
 

--------------------------------------------------------------------------------

 
 
5. 
Affirmation of Employment Agreement; Waiver of Non-Compete Covenant.

 
Except as otherwise provided in this Agreement, the parties hereby expressly
re-affirm the Employment Agreement, including but not limited to the Executive’s
obligations under Sections 1.5, 1.6, 1.7 (except as provided in Paragraph 1.e
hereof), 1.8(b), 1.10 and 3.1 of the Employment Agreement and the Company’s
obligations under Section 1.3(g) of the Employment Agreement.


Notwithstanding anything to the contrary in the Employment Agreement, the
parties acknowledge that pursuant to the Sales Transaction the Company no longer
has a continuing business.  The Company hereby waives the non-compete covenant
in Section 1.8(a) of the Employment Agreement, and the Executive shall not be
precluded from participating in or otherwise being employed by or providing
services to any Person.


6. 
Validity

 
Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.


7. 
Successors and Assigns

 
This Agreement shall inure to and be binding upon the parties hereto and to
their respective heirs, legal representatives, successors, and assigns.
 
8. 
Governing Law

 
This Agreement shall be construed in accordance with the laws of the state of
New York and any applicable federal laws.
 
9. 
Special Notification

 
Because this Agreement includes a waiver and release of claims arising under the
Age Discrimination in Employment Act, federal law provides that Executive may
have forty-five (45) days from receipt of the Agreement to review and consider
this Agreement and the disclosure information attached hereto as Exhibit A
(which is provided pursuant to the Older Workers Benefit Protection Act) before
executing it.  Federal law also provides that the Company must advise Executive
to consult with an attorney before signing this Agreement.  Executive
understands that it is Executive’s decision whether or not to consult an
attorney.
 
 
 

--------------------------------------------------------------------------------

 
 
Pursuant to federal law, Executive is further advised that the release and
covenant not to sue contained herein do not apply to claims that arise after the
execution of this Agreement.  Executive further understands and agrees that
Executive is receiving additional consideration that Executive would not be
entitled to receive under the Employment Agreement, any Company policy, practice
or plan of if Executive did not execute this Agreement which includes the waiver
and release of claims under the Age Discrimination in Employment Act.
 
Executive represents and warrants that she has had ample opportunity to consider
this Agreement and has had an opportunity to consult an attorney before
executing this Agreement.
 
10. 
Revocation of Agreement

 
Federal law also provides that, because this Agreement waives and releases
claims arising under the Age Discrimination in Employment Act, that Executive
may revoke this Agreement within seven (7) days after Executive executes
it.  For this revocation to be effective, written notice must be received by
XRoad Solutions Group, attention Dennis Simon, no later than the close of
business on the seventh day after Executive has executed this Agreement.  If
Executive revokes the Agreement, it will not be effective or enforceable, and
Executive will not receive the payments or benefits described in Paragraph 1.
 
11. 
Acknowledgement.

 
BY SIGNING THIS AGREEMENT, EXECUTIVE REPRESENTS AND AGREES THAT:


(a) EXECUTIVE HAS READ IT CAREFULLY;


(b) EXECUTIVE UNDERSTANDS ALL OF ITS TERMS AND KNOW THAT SHE IS GIVING UP
IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH
DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED;


(c) EXECUTIVE VOLUNTARILY CONSENTS TO EVERYTHING IN THE AGREEMENT;


(d) EXECUTIVE HAS BEEN ADVISED TO CONSULT WITH AN ATTORNEY (VIA THIS AGREEMENT)
BEFORE EXECUTING IT AND EXECUTIVE HAS DONE SO OR, AFTER CAREFUL READING AND
CONSIDERATION, EXECUTIVE HAS CHOSEN NOT TO DO SO OF HER OWN VOLITION;
 
 
 

--------------------------------------------------------------------------------

 

 
(e) EXECUTIVE HAS HAD AT LEAST 45 DAYS FROM THE DATE OF HER RECEIPT OF THE
LANGUAGE OF THE GENERAL RELEASE SUBSTANTIALLY IN ITS FINAL FORM ON AUGUST 5,
2010 TO CONSIDER IT AND THE DISCLOSURE INFORMATION ATTACHED HERETO AS EXHIBIT A
(WHICH IS PROVIDED PURSUANT TO THE OLDER WORKERS BENEFIT PROTECTION ACT); AND
THE CHANGES MADE SINCE THE AUGUST 5, 2010 VERSION OF THE GENERAL RELEASE ARE NOT
MATERIAL AND WILL NOT RESTART THE REQUIRED 45-DAY PERIOD;


(f) THE CHANGES TO THE LANGUAGE OF THE GENERAL RELEASE SINCE AUGUST 5, 2010
EITHER ARE NOT MATERIAL OR WERE MADE AT HER REQUEST.


(g) EXECUTIVE HAS SIGNED THIS AGREEMENT KNOWINGLY AND VOLUNTARILY AND WITH THE
ADVICE OF ANY COUNSEL RETAINED TO ADVISE HIM WITH RESPECT TO IT; AND


(h) EXECUTIVE AGREES THAT THE PROVISIONS OF THIS AGREEMENT MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY EXECUTIVE.
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
indicated below.
 
 
 
/s/ Sue J. Nam
 

 
SUE J. NAM
Date:                      August 5, 2010


 
 
NEXCEN BRANDS, INC.

 
By:
/s/ Kenneth J. Hall
 

 
Name:  Kenneth J. Hall
Title: Chief Executive Officer
Date:  August 5, 2010

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


DISCLOSURE INFORMATION PROVIDED PURSUANT TO THE
OLDER WORKERS BENEFIT PROTECTION ACT


Eligibility Factors and Time Limitations Applicable to
Eligible Employees for Severance Benefits


NexCen Brands, Inc. (the “Company”) has decided to terminate the employment of
certain of its employees.  Employees receiving notification of termination of
their employment in connection therewith may be eligible to receive severance
benefits in exchange for their execution of (and subject to) the attached
Separation Agreement and General Release (“Agreement”) in accordance with the
terms set forth therein.


Each selected employee age 40 or over will have at least forty-five (45) days
from such employee’s receipt of the Agreement and this disclosure information to
provide the Company with a fully executed Agreement in order to receive the
severance benefits pursuant to the Agreement.  Employees age 40 or over who
timely execute and return the Agreement will have a period of seven (7) calendar
days from the date that the Agreement is signed to revoke it by delivering
written notice of revocation as provided in the Agreement.


The job titles and ages of all of the Company employees at the decisional unit
affected by the terminations who are, and are not, selected for termination are
listed below.


Titles
Age
Selected
Not Selected
Chief Executive Officer
52
X
 
General Counsel and Secretary
40
X
 
Chief Accounting Officer
48
X
 
Vice President, Corporate Development
30
X
 
Director of Financial Reporting
45
X
 
Corporate Staff Accountant
34
X
 
Corporate Senior Accountant
47
X
 





 
 

--------------------------------------------------------------------------------

 
 


 